Case 8:19-cv-01522-VMC-TGW Document 183 Filed 10/17/20 Page 1 of 8 PageID 4115




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

    DAVID DAY,

                 Plaintiff,
    v.                                      Case No. 8:19-cv-1522-T-33TGW

    SARASOTA DOCTORS HOSPITAL,
    INC. d/b/a DOCTORS HOSPITAL
    OF SARASOTA,

              Defendant.
    ____________________________/

                                      ORDER

          This matter comes before the Court upon consideration of

    Plaintiff David Day’s Objection to Magistrate Judge Thomas G.

    Wilson’s Discovery Order (Doc. # 178), filed on September 15,

    2020. In the order at issue, entered on September 4, 2020,

    the Magistrate granted Defendant Sarasota Doctors Hospital,

    Inc’s Motion for Reconsideration on Motion to Compel. (Doc.

    # 176). On September 25, 2020, Doctors Hospital filed a

    response. (Doc. # 181). For the reasons set forth below, the

    Court overrules the Objection.

    I.    Background

          Both the Court and the parties are familiar with the

    facts underlying this case. Accordingly, the Court need not

    reiterate them here.

          Day   initially     filed   this    action   in   state   court   on


                                        1
Case 8:19-cv-01522-VMC-TGW Document 183 Filed 10/17/20 Page 2 of 8 PageID 4116




    November 30, 2017. (Doc. # 1). On May 23, 2019, Day filed a

    motion to amend his complaint in state court, which was

    granted      on   June   20,   2019.    (Id.).      Notably,    the     amended

    complaint also included a putative class action. (Doc. # 1-1

    at 13-14). On June 24, 2018, Doctors Hospital removed the

    case to this Court on the basis of diversity jurisdiction

    under the Class Action Fairness Act (CAFA). (Doc. # 1).

            On   September   30,    2019,       Day   filed   a   second    amended

    complaint. (Doc. # 46). On March 4, 2020, Day moved the Court

    to compel Doctors Hospital to produce a number of contracts

    between the Hospital and insurance carriers. (Doc. # 94 at

    18). The Magistrate denied the motion without prejudice on

    March 9, 2020. (Doc. # 95). Day then filed an amended motion

    to compel production of those contracts (Doc. # 96), which

    the Magistrate granted in part on July 10, 2020. (Doc. # 149).

            In that order, the Magistrate directed Doctors Hospital

    to produce “any and all contracts or agreements between

    [Doctors Hospital], any entity and any insurance carrier

    which    mandate    and/or     delineate      the   amount     that    [Doctors

    Hospital] or any entity related to [Doctors Hospital] can

    charge insurers for specific medical services or the amount

    of fees that [Doctors Hospital] will accept from such insurers

    for specific medical services from January 1, 2015, to date.”


                                            2
Case 8:19-cv-01522-VMC-TGW Document 183 Filed 10/17/20 Page 3 of 8 PageID 4117




    (Doc. # 96 at 18; Doc. # 149). This amounted to over 1,000

    contracts, which Doctors Hospital alleges are “proprietary,

    confidential, intrusive,” and “commercially sensitive.” (Doc.

    # 179 at 2-4).

           Following significant discovery and a number of other

    motions to compel, Day filed a motion to certify class on

    June 1, 2020 (Doc. # 119), which the Court denied on July 23,

    2020. (Doc. # 155). On July 30, 2020, Doctors Hospital filed

    a motion for reconsideration of the July 10, 2020, order

    compelling it to produce its insurance-carrier contracts

    because the denial of class certification “resulted in a

    significant change in the posture of [the] case.” (Doc. # 157

    at   2).   On   September   4,   2020,       following     a    hearing,    the

    Magistrate granted the motion for reconsideration and vacated

    the Court’s prior order as to Day’s request for production of

    the aforementioned insurance contracts. (Doc. # 176).

           On September 15, 2020, Day filed an Objection to the

    Magistrate’s order on the motion for reconsideration, arguing

    that the Magistrate “erred as a matter of law by ruling that,

    because this Court denied class certification, [Day] could no

    longer     obtain   discovery    into       contracts     between   [Doctors

    Hospital] and insurance carriers which delineate the amount

    that   [Doctors     Hospital]    can       charge   and   the   amount     that


                                           3
Case 8:19-cv-01522-VMC-TGW Document 183 Filed 10/17/20 Page 4 of 8 PageID 4118




    [Doctors    Hospital]   will   accept     from      such      insurers    for

    specific   medical   services.”    (Doc.      #    178   at    5).   In   the

    Objection, Day also requests that the Court extend the second

    amended case management and scheduling order’s discovery and

    other pretrial deadlines, and the trial date, by sixty days.

    (Id.). Doctors Hospital has responded (Doc. # 181), and the

    Objection is ripe for review.

    II.   Legal Standard

          When a party timely objects to a magistrate’s discovery

    order, the district court must consider the objections and

    “modify or set aside any part of the order that is clearly

    erroneous or is contrary to law.” Fed. R. Civ. P. 72(a); see

    28    U.S.C.   §   636(b)(1)(A).       This       standard     is    “highly

    deferential.” Holton v. City of Thomasville Sch. Dist., 425

    F.3d 1325, 1350 (11th Cir. 2005).

          “[A] finding is ‘clearly erroneous’ when although there

    is evidence to support it, the reviewing court on the entire

    evidence is left with the definite and firm conviction that

    a mistake has been committed.” Id. at 1351-52 (citation

    omitted). An order “is contrary to the law when it fails to

    apply or misapplies relevant statutes, case law, or rules of

    procedure.” Malibu Media, LLC v. Doe, 923 F. Supp. 2d 1339,

    1347 (M.D. Fla. 2013) (citation omitted). “A magistrate judge


                                       4
Case 8:19-cv-01522-VMC-TGW Document 183 Filed 10/17/20 Page 5 of 8 PageID 4119




    is   afforded    broad     discretion      in   issuing    pretrial     orders

    related to discovery and the objecting party must show the

    magistrate      judge    was     clearly    wrong.”       Heller   v.    Logan

    Acquisitions      Corp.,       No.   8:17-cv-1715-T-02TGW,         2018     WL

    6075498, at *1 (M.D. Fla. Nov. 21, 2018) (citing United States

    ex rel Ragghianti Founds. III, LLC v. Peter R. Brown Constr.,

    No. 8:12-cv-942-T-33MAP, 2013 WL 5290108, at *5 (M.D. Fla.

    Sept. 19, 2013)).

    III. Analysis

          Day argues that the Magistrate’s September 4, 2020,

    discovery order was clearly erroneous and contrary to law

    because the scope of discovery remains proportional to Day’s

    needs in spite of the Court’s denial of class certification.

    (Doc. # 178 at 5-6). Day explains that “[t]he requested

    contracts go directly to one of the . . . considerations” of

    whether the medical charges               at issue in this case           were

    reasonable. (Id. at 6). Additionally, Day notes that the Court

    previously held that “Day’s claims entail broad discovery

    regardless of the scope of his proposed class.” (Id.).

          However,     after    careful       review   of     the   Magistrate’s

    September 4, 2020, order, and the record, the Court finds no

    “clear   error.”    To     the    contrary,     the     Magistrate’s     order

    complied with the requirements of Federal Rule of Civil


                                          5
Case 8:19-cv-01522-VMC-TGW Document 183 Filed 10/17/20 Page 6 of 8 PageID 4120




    Procedure 26.

           Under Rule 26, “[p]arties may obtain discovery regarding

    any nonprivileged matter that is relevant to any party’s claim

    or defense and proportional to the needs of the case[.]” Fed.

    R. Civ. P. 26(b)(1). Rule 26(b) provides a number of factors

    that    courts    may    consider        in    determining    the       scope   of

    discovery, including “the importance of the issues at stake

    in    the   action,     the    amount    in    controversy,       the   parties’

    relative       access    to    relevant       information,      the     parties’

    resources, the importance of the discovery in resolving the

    issues, and whether the burden or expense of the proposed

    discovery outweighs its likely benefit.” Id.

           There      are         “three      major       grounds         justifying

    reconsideration [of a court’s order]: (1) an intervening

    change in the controlling law; (2) the availability of new

    evidence; [and] (3) the need to correct clear error or prevent

    manifest injustice.” Sussman v. Salem, Saxon & Meilson, P.A.,

    153    F.R.D.    689,    694     (M.D.       Fla.   1994).   “A     motion      for

    reconsideration should raise new issues, not merely address

    issues litigated previously.” Kaplan v. Kaplan, No. 2:10-cv-

    237-FtM-36SPC, 2011 WL 13141502, at *1 (M.D. Fla. Sept. 14,

    2011) (citation omitted).

           Here, the Magistrate granted Doctors Hospital’s motion


                                             6
Case 8:19-cv-01522-VMC-TGW Document 183 Filed 10/17/20 Page 7 of 8 PageID 4121




    for reconsideration and vacated in part the previous order

    granting the motion to compel because the denial of class

    certification significantly changed the posture of the case.

    (Doc. # 176; Doc. # 179 at 8-11). Because of this change, the

    Magistrate found that production of the insurance contracts

    became overly burdensome. (Doc. # 179 at 8-11). Indeed,

    significant information sought by Day was already publicly

    available and the amount in controversy in the case decreased

    dramatically     following    the       Court’s     denial     of     class

    certification. (Id. at 5). Furthermore, Doctors Hospital had

    already    produced   contracts     with    three     of     the    largest

    insurers. (Doc. # 176, Doc. # 179 at 8-11).

          The Court agrees with the Magistrate’s finding that, due

    to the denial of class certification, requiring production of

    over 1,000 contracts was not proportional to Day’s needs and

    was   overly   burdensome    for    Doctors       Hospital.    Thus,    the

    Magistrate’s September 4, 2020, order was neither clearly

    erroneous nor contrary to law. To the extent that Day also

    seeks reconsideration of the Court’s denial of an extension

    of the deadlines in the second amended case management and

    scheduling order, that request is denied, as Day premised

    this request on the Court’s sustaining the instant Objection.

    (Doc. # 178 at 9-10).


                                        7
Case 8:19-cv-01522-VMC-TGW Document 183 Filed 10/17/20 Page 8 of 8 PageID 4122




          Accordingly, it is

          ORDERED, ADJUDGED, and DECREED:

    (1)   Plaintiff David Day’s Objection to          the   Magistrate’s

          September 4, 2020, Discovery Order (Doc. # 178) is

          OVERRULED. The Magistrate’s Discovery Order (Doc. # 176)

          is AFFIRMED.

    (2)   Day’s Motion to Extend Deadlines in the Second Case

          Management and Scheduling Order (Doc. # 178) is DENIED.

          DONE and ORDERED in Chambers, in Tampa, Florida, this

    17th day of October, 2020.




                                      8
